 



EXHIBIT 10.4
PART I

The Goodyear Tire & Rubber Company

Stock Option Grant Agreement

Name
Title

The Directors of The Goodyear Tire & Rubber Company (the “Company”) desire to
encourage and facilitate ownership of the Common Stock of the Company (the
“Common Stock”) by key employees and to provide for additional compensation
based on appreciation of the Common Stock, thereby providing incentive to
promote continued growth and success of the Company’s business. Accordingly, the
1997 Performance Incentive Plan of The Goodyear Tire & Rubber Company (the
“Plan”) was adopted effective April 14, 1997. A copy of the Plan is attached.

              Granted to:   Name     SSN:   SS Number     Grant Date:  
December 3, 2001     Options Granted:         Option Type:   Incentive    
Option Price per Share:   $22.05     Expiration Date:   December 3, 2011        
      Vesting Schedule:   25% on 12/03/2002         25% on 12/03/2003        
25% on 12/03/2004         25% on 12/03/2005

     

--------------------------------------------------------------------------------

  The Goodyear Tire & Rubber Company
December 3, 2001

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Option and the Plan.

              Signature:       Date:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

X-10.4-1



--------------------------------------------------------------------------------



 

      ISO Grant Agreement (Cont’d)   December 3, 2001

Part I — INCENTIVE STOCK OPTIONS

1.     These Incentive Stock Options for the number of shares of Common Stock
indicated on the preceding page (the “Incentive Stock Options”) are granted to
you under and are governed by the terms and conditions of the Plan and this
Grant Agreement. Your execution and return of the enclosed copy of page one of
this Grant Agreement acknowledging receipt of the Incentive Stock Options
granted herewith constitutes your agreement to and acceptance of all terms and
conditions of the Plan and this Grant Agreement. You also agree that you have
read and understand this Grant Agreement.

2.     You may exercise the Incentive Stock Options granted pursuant to this
Grant Agreement through (1) a cash payment in the amount of the full option
exercise price of the shares being purchased (a “cash exercise”), (2) a payment
in full shares of Common Stock having a Fair Market Value (as defined in the
Plan) on the date of exercise equal to the full option exercise price of the
shares of Common Stock being purchased (a “share swap exercise”), or (3) a
combination of the cash exercise and share swap exercise methods. Any exercise
of these Incentive Stock Options shall be by notice stating the number of shares
of Common Stock to be purchased and the exercise method, accompanied with the
payment, or proper proof of ownership if the share swap exercise method is used.
You shall be required to meet the tax withholding obligations arising from any
exercise of Incentive Stock Options.

3.     As further consideration for the Incentive Stock Options granted to you
hereunder, you must remain in the continuous employ of the Company or one or
more of its subsidiaries from the Date of Grant to the date or dates the
Incentive Stock Options become exercisable as set forth on page one of this
Grant Agreement before you will be entitled to exercise the Incentive Stock
Options granted. The Incentive Stock Options you have been granted shall not in
any event be exercisable after your termination of employment except for
Retirement, (defined as termination of employment at any age after 30 or more
years, or at age 55 or older with at least 10 years of continuous service with
the Company and its subsidiaries), death, or Disability (defined as termination
of employment while receiving benefits under a long-term disability income plan
maintained by the Company or one of its subsidiaries).

PART II — NON-QUALIFIED STOCK INVESTMENT OPTIONS

4.     A Non-Qualified Stock Investment Option will be automatically granted to
you, immediately upon any satisfaction by you of the conditions specified below,
on the following terms and conditions:

      Date of Grant:   The date of your exercise, at any time prior to
January 1, 2009, of an Incentive Stock option granted herein by tendering shares
of Common Stock in payment of all or a portion of the exercise price of such
Incentive Stock Option.       Number of Common Shares Subject to Option:   The
number of shares of Common Stock you tendered in the exercise of such Incentive
Stock Option.       Option Price Per Share:   The Fair Market Value (as defined
in the Plan) of the Common Stock on the date you exercised such Incentive Stock
Option by tendering shares of Common Stock.       Exercise Period:   100%
exercisable at any time during the period beginning on the first anniversary of
its date of grant and ending on December 3, 2011.

Page 2 of 4

X-10.4-2



--------------------------------------------------------------------------------



 

      SO Grant Agreement (Cont’d)   December 3, 2001

5.     The Non-Qualified Stock Investment Options are granted under and are
governed by the terms and conditions of the Plan and this Grant Agreement. The
number of shares of Common Stock subject to each grant is determined by the
number of shares of Common Stock you tender to the Company in your exercise of
an Incentive Stock Option granted pursuant to this Agreement. The Option price
per share of the Non-Qualified Stock Investment Option shall be the Fair Market
Value (as defined in the Plan) of Common Stock on the date you exercise an
Incentive Stock Option as aforesaid. In order to accept this Option grant, you
must tender shares of Common Stock in the exercise of an Incentive Stock Option
prior to January 1, 2009.

6.     You may exercise the Non-Qualified Stock Investment Options granted
pursuant to this Grant Agreement through (1) a cash payment in the amount of the
full option exercise price of the shares being purchased (a “cash exercise”),
(2) a payment in full shares of Common Stock having a Fair Market Value (as
defined in the Plan) on the date of exercise equal to the full option exercise
price of the shares of Common Stock being purchased (a “share swap exercise”),
or (3) a combination of the cash exercise and share swap exercise methods. Any
exercise of these Non-Qualified Stock Investment Options shall be by notice
stating the number of shares of Common Stock to be purchased and the exercise
method, accompanied with the payment, or proper proof of ownership if the share
swap exercise method is used. You shall be required to meet the tax withholding
obligations arising from any exercise of Non-Qualified Stock Investment Options.

7.     As further consideration for each Non-Qualified Stock Investment Option
granted to you hereunder, you must remain in the continuous employ of the
Company or one or more of its subsidiaries for twelve months following the Date
of Grant in respect thereof (as defined at paragraph 4 above) before you will be
entitled to exercise such Non-Qualified Stock Investment Option. Any
Non-Qualified Stock Investment Option granted shall not in any event be
exercisable after your termination of employment except for Retirement, death,
or Disability.

Part III — GENERAL PROVISIONS

8.     In the event of your Retirement, the Incentive Stock Options, to the
extent they are exercisable, or they become exercisable pursuant hereof, shall
remain exercisable for the first three months following the date of your
Retirement as Incentive Stock Options and the remainder of the exercise period
as Non-Qualified Stock Options. The Options terminate automatically and shall
not be exercisable by you from and after the date on which you cease to be an
employee of the Company or one of its subsidiaries for any reason other than
your death, Retirement or Disability. In the event of your death, Retirement or
Disability while an employee of the Company or one of its subsidiaries (and
having been an employee continuously since the Date of Grant) during the
exercise period on any date which is more than six (6) months after the Date of
Grant of the Incentive Stock Options specified on the first page of this Grant
Agreement or more than six (6) months after the Date of Grant of Non-Qualified
Stock Investment Options specified at paragraph 4 of this Grant Agreement, the
Options shall become immediately exercisable and, except as provided below in
the event of your death, shall be exercisable by you for the remainder of the
term of the Option grant. In the event of your death, the Options may be
exercised up to three years after date of death by the person or persons to whom
your rights in the options passed by your will or according to the laws of
descent and distribution. Nothing contained herein shall restrict the right of
the Company or any of its subsidiaries to terminate your employment at any time,
with or without cause.

Page 3 of 4

X-10.4-3



--------------------------------------------------------------------------------



 

      ISO Grant Agreement (Cont’d)   December 3, 2001

9.     The Options shall not in any event be exercisable after the expiration of
ten years from the Date of Grant specified on the first page of this Grant
Agreement and, to the extent not exercised, shall automatically terminate at the
end of such ten-year period.

10.     Certificates for the shares of Common Stock purchased will be
deliverable to you or your agent, duly accredited to the satisfaction of the
Company, at the principal office of the Company in Akron, Ohio, or at such other
place acceptable to the Company as may be designated by you.

11.     In the event you Retire or otherwise terminate your employment with the
Company or a subsidiary and within 18 months after such termination date you
accept employment with a competitor of, or otherwise engage in competition with,
the Company, the Committee, in its sole discretion, may require you to return,
or (if not received) to forfeit, to the Company the economic value of the
Options granted hereunder which you have realized or obtained by your exercise
at any time on or after the date which is six months prior to the date of your
termination of employment with the Company. Additionally, if you have retired
from the Company, all Options granted to you hereunder which you have not
exercised prior to your competitive engagement shall be automatically cancelled.

12.     Each Option granted is not transferable by you otherwise than by will or
the laws of descent and distribution, and is exercisable during your lifetime
only by you.

13.     All rights conferred upon you under the provisions of this Grant
Agreement are personal and, except under the provisions of paragraph 12 of this
Grant Agreement, no assignee, transferee or other successor in interest shall
acquire any rights or interests whatsoever under this Grant Agreement, which is
made exclusively for the benefit of you and the Company.

14.     Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this
agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 1144 East Market Street, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This agreement shall be
construed and shall take effect in accordance with the laws of the State of
Ohio.

15.     Each Option may be exercised only at the times and to the extent, and is
subject to all of the terms and conditions, set forth in this Grant Agreement,
and in the Plan, including any rule or regulation adopted by the Committee.



  Page 4 of 4

X-10.4-4



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
PART II

The Goodyear Tire & Rubber Company

Stock Option Grant Agreement

Name
Title

The Directors of The Goodyear Tire & Rubber Company (the “Company”) desire to
encourage and facilitate ownership of the Common Stock of the Company (the
“Common Stock”) by key employees and to provide for additional compensation
based on appreciation of the Common Stock, thereby providing incentive to
promote continued growth and success of the Company’s business. Accordingly, the
1997 Performance Incentive Plan of The Goodyear Tire & Rubber Company (the
“Plan”) was adopted effective April 14, 1997. A copy of the Plan is attached.

      Granted to:   Name SSN:   SS Number Grant Date:   December 3, 2001 Options
Granted:     Option Type:   Non-Qualified Option Price per Share:   $22.05
Expiration Date:   December 3, 2011   Vesting Schedule:   25% 12/3/2002     25%
12/3/2003     25% 12/3/2004     25% 12/3/2005

      The Goodyear Tire & Rubber Company
December 3, 2001

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Option and the Plan.

              Signature:       Date:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

X-10.4-5



--------------------------------------------------------------------------------



 

      NQ Grant Agreement (Cont’d)   December 3, 2001

PART I — NON-QUALIFIED STOCK OPTIONS

1.     These Non-Qualified Stock Options for the number of shares of Common
Stock indicated on the preceding page (the “Non-Qualified Stock Options”) are
granted to you under and are governed by the terms and conditions of the Plan
and this Grant Agreement. Your execution and return of the enclosed copy of page
one of this Grant Agreement acknowledging receipt of the Non-Qualified Stock
Options granted herewith constitutes your agreement to and acceptance of all
terms and conditions of the Plan and this Grant Agreement. You also agree that
you have read and understand this Grant Agreement.

2.     You may exercise the Non-Qualified Stock Options granted pursuant to this
Grant Agreement through (1) a cash payment in the amount of the full option
exercise price of the shares being purchased (a “cash exercise”), (2) a payment
in full shares of Common Stock having a Fair Market Value (as defined in the
Plan) on the date of exercise equal to the full option exercise price of the
shares being purchased (a “share swap exercise”), or (3) a combination of the
cash exercise and share swap exercise methods. Any exercise of these
Non-Qualified Stock Options shall be by notice stating the number of shares of
Common Stock to be purchased and the exercise method, accompanied with the
payment, or proper proof of ownership if the share swap exercise method is used.
You shall be required to meet the tax withholding obligations arising from any
exercise of Non-Qualified Stock Options.

3.     As further consideration for the Non-Qualified Stock Options granted to
you hereunder, you must remain in the continuous employ of the Company or one or
more of its subsidiaries from the Date of Grant to the date or dates the
Non-Qualified Stock Options become exercisable as set forth on page one of this
Grant Agreement before you will be entitled to exercise the Non-Qualified Stock
Options granted. The Non-Qualified Stock Options you have been granted shall not
in any event be exercisable after your termination of employment except for
Retirement (defined as termination of employment at any age after 30 or more
years, or at age 55 or older with at least 10 years of continuous service with
the Company and its subsidiaries), death, or Disability (defined as termination
of employment while receiving benefits under a long-term disability income plan
maintained by the Company or one of its subsidiaries).

PART II — NON-QUALIFIED STOCK INVESTMENT OPTIONS

4.     A Non-Qualified Stock Investment Option will be automatically granted to
you, immediately upon any satisfaction by you of the conditions specified below,
on the following terms and conditions:

      Date of Grant:   The date of your exercise, at any time prior to
January 1, 2009, of a Non-Qualified Stock Option granted herein by tendering
shares of Common Stock in payment of all or a portion of the exercise price of
such Non-Qualified Stock Option.       Number of Common Shares Subject to
Option:   The number of shares of Common Stock you tendered in the exercise of
such Non-Qualified Stock Option.       Option Price Per Share:   The Fair Market
Value (as defined in the Plan) of the Common Stock on the date you exercised
such Non-Qualified Stock Option by tendering shares of Common Stock.      
Exercise Period:   100% exercisable at any time during the period beginning on
the first anniversary of its date of grant and ending on December 3, 2011

Page 2 of 4

X-10.4-6



--------------------------------------------------------------------------------



 

      4NQ Grant Agreement (Cont’d)   December 3, 2001

PART II — NON-QUALIFIED STOCK INVESTMENT OPTIONS (Cont’d)

5.     The Non-Qualified Stock Investment Options are granted under and are
governed by the terms and conditions of the Plan and this Grant Agreement. The
number of shares of Common Stock subject to each grant is determined by the
number of shares of Common Stock you tender to the Company in your exercise of a
Non-Qualified Stock Option granted pursuant to this Agreement. The Option price
per share of the Non-Qualified Stock Investment Option shall be the Fair Market
Value (as defined in the Plan) of the Common Stock on the date you exercise a
Non-Qualified Stock Option as aforesaid. In order to accept this Non-Qualified
Stock Investment Option Grant, you must tender shares of Common Stock in the
exercise of a Non-Qualified Stock Option prior to January 1, 2009.

6.     You may exercise the Non-Qualified Stock Investment Options granted
pursuant to this Grant Agreement through (1) a cash payment in the amount of the
full option exercise price of the shares being purchased (a “cash exercise”),
(2) a payment in full shares of Common Stock having a Fair Market Value (as
defined in the Plan) on the date of exercise equal to the full option exercise
price of the shares of Common Stock being purchased (a “share swap exercise”),
or (3) a combination of the cash exercise and share swap exercise methods. Any
exercise of these Non-Qualified Stock Investment Options shall be by notice
stating the number of shares of Common Stock to be purchased and the exercise
method, accompanied with the payment, or proper proof of ownership if the share
swap exercise method is used. You shall be required to meet the tax withholding
obligations arising from any exercise of Non-Qualified Stock Investment Options.

7.     As further consideration for each Non-Qualified Stock Investment Option
granted to you hereunder, you must remain in the continuous employ of the
Company or one or more of its subsidiaries for twelve months following the Date
of Grant in respect thereof (as defined at paragraph 4 above) before you will be
entitled to exercise such Non-Qualified Stock Investment Option. The
Non-Qualified Stock Investment Options you have been granted shall not in any
event be exercisable after your termination of employment except for Retirement,
death, or Disability.

III — GENERAL PROVISIONS

8.     The Options terminate automatically and shall not be exercisable by you
from and after the date on which you cease to be an employee of the Company or
one of its subsidiaries for any reason other than your death, Retirement or
Disability. In the event of your death, Retirement or Disability while an
employee of the Company or one of its subsidiaries (and having been an employee
continuously since the Date of Grant) during the exercise period on any date
which is more than six (6) months after the Date of Grant of the Non-Qualified
Stock Options specified on the first page of this Grant Agreement or more than
six (6) months after the Date of Grant of Non-Qualified Stock Investment Options
specified at paragraph 4 of this Grant Agreement, the Options shall become
immediately exercisable and, except as provided below in the event of your
death, shall be exercisable by you for the remainder of the term of the Option
grant. In the event of your death, the Options may be exercised up to three
years after date of death by the person or persons to whom your rights in the
options passed by your will or according to the laws of descent and
distribution. Nothing contained herein shall restrict the right of the Company
or any of its subsidiaries to terminate your employment at any time, with or
without cause.

Page 3 of 4

X-10.4-7



--------------------------------------------------------------------------------



 

      NQ Grant Agreement (Cont’d)   December 3, 2001

PART III — GENERAL PROVISIONS (Cont’d)

9.     The Options shall not in any event be exercisable after the expiration of
ten years from the Date of Grant specified on the first page of this Grant
Agreement and, to the extent not exercised, shall automatically terminate at the
end of such ten-year period.

10.     Certificates for the shares of Common Stock purchased will be
deliverable to you or your agent, duly accredited to the satisfaction of the
Company, at the principal office of the Company in Akron, Ohio, or at such other
place acceptable to the Company as may be designated by you.

11.     In the event you Retire or otherwise terminate your employment with the
Company or a subsidiary and within 18 months after such termination date you
accept employment with a competitor of, or otherwise engage in competition with,
the Company, the Committee, in its sole discretion, may require you to return,
or (if not received) to forfeit, to the Company the economic value of the
Options granted hereunder which you have realized or obtained by your exercise
at any time on or after the date which is six months prior to the date of your
termination of employment with the Company. Additionally, if you have retired
from the Company, all Options granted to you hereunder which you have not
exercised prior to your competitive engagement shall be automatically cancelled.

12.     Each Option granted is not transferable by you otherwise than by will or
the laws of descent and distribution, and is exercisable during your lifetime
only by you.

13.     All rights conferred upon you under the provision of this Grant
Agreement are personal and, except under the provisions of paragraph 12 of this
Grant Agreement, no assignee, transferee or other successor in interest shall
acquire any rights or interests whatsoever under this Grant Agreement, which is
made exclusively for the benefit of you and the Company.

14.     Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this
agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 1144 East Market Street, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This agreement shall be
construed and shall take effect in accordance with the laws of the State of
Ohio.

15.     Each Option may be exercised only at the times and to the extent, and is
subject to all of the terms and conditions, set forth in this Grant Agreement,
and in the Plan, including any rule or regulation adopted by the Committee.

Page 4 of 4

X-10.4-8



--------------------------------------------------------------------------------



 



EXHIBIT 10.4
PART III

The Goodyear Tire & Rubber Company

Stock Option Grant Agreement

Name
Title

The Directors of The Goodyear Tire & Rubber Company (the “Company”) desire to
encourage and facilitate ownership of the Common Stock of the Company (the
“Common Stock”) by key employees and to provide for additional compensation
based on appreciation of the Common Stock, thereby providing incentive to
promote continued growth and success of the Company’s business. Accordingly, the
1997 Performance Incentive Plan of The Goodyear Tire & Rubber Company (the
“Plan”) was adopted effective April 14, 1997. A copy of the Plan is attached.

      Granted to:   Name SSN:   SS Number Grant Date:   December 3, 2001 Options
Granted:     Option Type:   Non-Qualified/SAR Option Price per Share:   $22.05
Expiration Date:   December 3, 2011   Vesting Schedule:   25% 12/3/2002     25%
12/3/2003     25% 12/3/2004     25% 12/3/2005

      The Goodyear Tire & Rubber Company
December 3, 2001

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan. I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Option and the Plan.

              Signature:       Date:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

X-10.4-9



--------------------------------------------------------------------------------



 

      NQ/SAR Grant Agreement (Cont’d)   December 3, 2001

1.     These Non-Qualified Stock Options for the number of shares of Common
Stock indicated on the preceding page (the “Options”) and the Stock Appreciation
Rights granted in tandem with the Options (the “SARs”) are granted to you under
and are governed by the terms and conditions of the Plan and this Grant
Agreement. Your execution and return of the enclosed copy of page 1 of this
Grant Agreement acknowledging receipt of the Options and SARs granted herewith
constitutes your agreement to and acceptance of all terms and conditions of the
Plan and this Grant Agreement, including a recognition of the Company’s right to
specify whether or not you may exercise either the Options or the SARs at the
time you notify the Company of your intent to exercise. You also agree that you
have read and understand this Grant Agreement.

2.     If the Company approves the exercise of an Option, you may exercise the
Non-Qualified Stock Options granted pursuant to this Grant Agreement through
(1) a cash payment in the amount of the full option exercise price of the shares
being purchased (a “cash exercise”), (2) a payment in full shares of Common
Stock having a Fair Market Value (as defined in the Plan) on the date of
exercise equal to the full option exercise price of the shares being purchased
(a “share swap exercise”), or (3) a combination of the cash exercise and share
swap exercise methods. Any exercise of these Non-Qualified Stock Options shall
be by notice stating the number of shares of the Common Stock to be purchased
and the exercise method, accompanied with the payment, or proper proof of
ownership if the share swap exercise method is used. You shall be required to
meet the tax withholding obligations arising from any exercise of Non-Qualified
Stock Options.

3.     If the Company approves the exercise of the SARs, written notice must be
given to the Company stating the number of shares in the Options in respect of
which the SARs are being exercised. In due course, you will receive payment in
cash in an amount equal to the difference between the Fair Market Value (as
defined in the Plan) of one share of the Common Stock on the date of exercise of
the SARs and the Option Exercise Price per Share specified in respect of the
Options times the number of shares in respect of which the SARs shall have been
exercised. Such payment shall be subject to reduction for withholding taxes.

4.     As further consideration for the Non-Qualified Stock Options and SARs
granted to you hereunder, you must remain in the continuous employ of the
Company or one or more of its subsidiaries from the Date of Grant to the date or
dates the Non-Qualified Stock Options and SARs become exercisable as set forth
on page one of this Grant Agreement before you will be entitled to exercise the
Non-Qualified Stock Options and SARs granted. The Non-Qualified Stock Options
and SARs you have been granted shall not in any event be exercisable after your
termination of employment except for Retirement (defined as termination of
employment at any age after 30 or more years, or at age 55 or older with at
least 10 years of continuous service with the Company and its subsidiaries),
death, or Disability (defined as termination of employment while receiving
benefits under a long-term disability income plan provided by a government or
sponsored by the Company or one of its subsidiaries).

Page 2 of 4

X-10.4-10



--------------------------------------------------------------------------------



 

      NQ/SAR Grant Agreement (Cont’d)   December 3, 2001

5.     The Options and SARs terminate automatically and shall not be exercisable
by you from and after the date on which you cease to be an employee of the
Company or one of its subsidiaries for any reason other than your death,
Retirement or Disability. In the event of your death, Retirement or Disability
while an employee of the Company or one of its subsidiaries (and having been an
employee continuously since the Date of Grant) during the exercise period on any
date which is more than six (6) months after the Date of Grant specified on the
first page of this Grant Agreement, the Options and SARs shall become
immediately exercisable and, except as provided below in the event of your
death, shall be exercisable by you for the remainder of the term of the
Option/SAR grant. In the event of your death, the Options and SARs may be
exercised up to three years after date of death by the person or persons to whom
your rights in the options passed by your will or according to the laws of
descent and distribution. Nothing contained herein shall restrict the right of
the Company or any of its subsidiaries to terminate your employment at any time,
with or without cause.

6.     The Options and SARs you have been granted shall not in any event be
exercisable after the expiration of ten years from the Date of Grant specified
on the first page of this Grant Agreement and, to the extent not exercised,
shall automatically terminate at the end of such ten-year period.

7.     Certificates for shares of the Common Stock purchased will be deliverable
to you or your agent, duly accredited to the satisfaction of the Company, at the
principal office of the Company in Akron, Ohio, or at such other place
acceptable to the Company as may be designated by you.

8.     In the event you Retire or otherwise terminate your employment with the
Company or a subsidiary and within 18 months after such termination date you
accept employment with a competitor of, or otherwise engage in competition with,
the Company, the Committee, in its sole discretion, may require you to return,
or (if not received) to forfeit, to the Company the economic value of the
Options or SARs which you have realized or obtained by your exercise of the
Options or SARs granted hereunder at any time on or after the date which is six
months prior to the date of your termination of employment with the Company.
Additionally, if you have retired from the Company, all Options or SARs which
are granted to you hereunder and which you have not exercised prior to your
competitive engagement shall be automatically cancelled.

9.     Each Option and SAR are not transferable by you otherwise than by will or
the laws of descent and distribution, and are exercisable during your lifetime
only by you.

10.     All rights conferred upon you under the provisions of this Grant
Agreement are personal and, except under the provisions of paragraph 9 of this
Grant Agreement, no assignee, transferee or other successor in interest shall
acquire any rights or interests whatsoever under this Grant Agreement, which is
made exclusively for the benefit of you and the Company.

Page 3 of 4

X-10.4-11



--------------------------------------------------------------------------------



 

      NQ/SAR Grant Agreement (Cont’d)   December 3, 2001

11.     Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this
agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 1144 East Market Street, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

12.     Each Option and/or SAR may be exercised only at the times and to the
extent, and is subject to all of the terms and conditions, set forth in this
Grant Agreement, and in the Plan, including any rule or regulation adopted by
the Committee.

13.     Your purchase of shares of Common Stock pursuant to the Options shall
automatically reduce by a like number the shares subject to the SARs and,
conversely, your exercise of any SARs shall automatically reduce by a like
number the shares of the Common Stock available for purchase by you under the
Options.

14.     In agreeing to accept this grant, you clearly acknowledge that The
Goodyear Tire & Rubber Company assumes no responsibility for any regulatory or
tax consequences that arise from either the grant or exercise of the Options or
the SARs, whether under U.S. or foreign law, rules, regulations or treaties.

15.     Prior to the exercise of an Option or SAR, written notice must be given
to the Company of your intent to exercise. The Company will then advise you
whether or not you may exercise a Stock Option or an SAR and upon receiving such
advice you may then exercise the Stock Option or the SAR.

Page 4 of 4

X-10.4-12